                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

                                         CASE NO.: 1:20-cv-03534-JPO
ERNIE HINES D/B/A COLORFUL
MUSIC

            Plaintiff,

vs.

BMG RIGHTS MANAGEMENT (US)
LLC, WARNER CHAPPELL MUSIC
INC., SHAWN CARTER p/k/a JAY-Z,
and TIMOTHY MOSLEY p/k/a
TIMBALAND

            Defendants.
__________________________________/

   MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS BMG RIGHTS
 MANAGEMENT (US) LLC IN JOINDER WITH W CHAPPELL MUSIC CORP. d/b/a
   WC MUSIC CORP. f/k/a WB MUSIC CORP (INCORRECTLY NAMED IN THE
 COMPLAINT AS WARNER CHAPPELL MUSIC INC.), SHAWN CARTER p/k/a JAY-
             Z, AND TIMOTHY MOSLEY p/k/a TIMBALAND’S
                 MOTION TO DISMISS WITH PREJUDICE,
         OR IN THE ALTERNATIVE, FOR IMPOSITION OF BOND
       Plaintiff ERNIE HINES D/B/A COLORFUL MUSIC, by and through his undersigned

counsel, respectfully submits this Memorandum of Law in opposition to Defendants W

CHAPPELL MUSIC CORP. d/b/a WC MUSIC CORP. f/k/a WB MUSIC CORP

(INCORRECTLY NAMED IN THE COMPLAINT AS WARNER CHAPPELL MUSIC INC.)

(“Warner”), SHAWN CARTER p/k/a JAY-Z (“Carter”), AND TIMOTHY MOSLEY p/k/a

TIMBALAND (“Mosley”) (collectively, Warner, Carter and Mosely shall be referred to as the

“Warner Defendants”) Motion to Dismiss the Second Amended Complaint with Prejudice which

was joined by Defendant BMG RIGHTS MANAGEMENT (US) LLC (“BMG”) (collectively, all

of the Defendants referenced together shall be referred to as the “Defendants”).

                               PRELIMINARY STATEMENT

       Plaintiff is an American soul musician. Plaintiff is also the co-author and composer of the

song entitled “Help Me Put Out The Flame (In My Heart)” (“Help Me”), which was released via

the famed Stax Records (“Stax”) over forty (40) years ago.    “Help Me” is/was an original work

that the Plaintiff created and which was registered on behalf of Plaintiff with the United States

Copyright Office (the “Copyright Office”) in 1969. “Help Me” also has a renewal registration of

EU0000154302, and a renewal and addendum registration of RE0000932464. In 1993, “Help Me”

was re-released, and the re-released version of “Help Me” was also registered with the Copyright

Office. It received a registration of PA 2-184-476.

       The musical composition of “Help Me” and the related copyrights, as referenced above,

contain a guitar riff and musical crescendo (collectively, the “Riff”) at the beginning of the

song/composition that were original and contain protectable elements that were created and

copyrighted by Plaintiff.
       Approximately five (5) years after the re-release of “Help Me”, the Defendants began their

willful and intentional infringement, and theft of the protectable Riff when they used it and

received financial gain through the release of the musical compositions “Paper Chase” and “Toe

2 Toe”. Both “Paper Chase” and “Toe 2 Toe” use the Riff and they are substantially similar to

“Help Me”. On information and belief, both “Paper Chase” and “Toe 2 Toe” were produced and/or

created in part by Mosely, who failed willfully and intentionally released “Paper Chase” and “Toe

2 Toe” knowing that he had used the Riff and that he was infringing on Plaintiff’s copyrights.

       After producing/creating “Paper Chase” and “Toe 2 Toe”, Mosley, on information and

belief, endeavored to get other singers and song writers such as Carter to contribute to the tracks,

which included the protectable Riff and which Mosley failed to receive a license or consent for.

Upon, or through the commercial release of “Paper Chase” and “Toe 2 Toe”, Warner and BMG

acquired financial interests in “Paper Chase” and “Toe 2 Toe” and they received financial gain

through the unauthorized use of the Riff in the tracks.

       The Defendants got away with their brazen theft/infringement of the Riff for nearly twenty

(20) years; however, the Plaintiff first discovered the use of his original song “Help Me” and the

Riff in both “Paper Chase” and “Toe 2 Toe” in 2018.

       Sadly, despite the fact that the Defendants were caught “red-handed” rather than accept

responsibility for their infringing actions, the Defendants have turned to make the ridiculous

assertions against the Plaintiff such as the fact that Plaintiff’s claims are baseless despite

notwithstanding the fact that the Defendants are well aware that Plaintiff’s contentions are

supported by at least one (1) expert witness, musicologist Joe Bennett, an expert who has even

been retained in the past by Defendant Warner!
       Rather than address the merits of the Plaintiff’s claims, the Defendants have turned to a

game of “smoke and mirrors” in which they accuse the Plaintiff of, among other things,

“gamesmanship”, harassment, and pursuing an “objectively unreasonable claim”. The Defendants

apparently also believe that because the purported damages may be de minimis, a fact that Plaintiff

disputes, that such damages should have any bearing on the merits of Plaintiff’s claims which are

that the Defendants willfully and intentionally infringed upon his copyrights and did so for the

purposes of benefitting themselves at Plaintiff’s expense. Whether Plaintiff is ultimately awarded

$100,000,000.00 or $1.00, the bottom line is Plaintiff has a right to receive a judgment against the

Defendants if a jury finds, as Plaintiff expects, that the Defendants did in fact willfully and

intentionally infringe on his copyrights to “Help Me”. Rather than focus on the facts, the

Defendants attempt to distract this with irrelevant statements that have no bearing on whether they

infringed upon Plaintiff’s copyright.

       Ironically, the Warner Defendants seek the imposition of a bond “as security for costs in

order to proceed further”; however, the Defendants have only themselves to blame for such legal

fees when they file frivolous motions to dismiss such as this one, which upon this Court’s review

of the pleadings will surely be summarily denied, or worst case, denied with leave to amend. If

the Warner Defendants were worried about costs and legal fees than they would not have filed the

aforementioned motion to dismiss given the legal standard and especially in light of the fact that

Plaintiff’s Complaint is supported by and had an expert report attached directly to it. See Exhibit

“A”.

       Counsel for Plaintiff advised the Warner Defendants through counsel that their motion was

a clear delay tactic, which can be further supported by the fact that the Warner Defendants plead

in the alternative, because they know that the motion to dismiss portion of their motion will surely
fail. See Exhibit “B”. Given the warning to the Warner Defendants and the opportunity they had

to withdraw their motion to dismiss, attorney’s fees should be awarded in the Plaintiff’s favor and

against the Warner Defendants given their bad-faith motives in filing the motion to dismiss.

Plaintiff therefore request leave to submit a motion on fees if this Court is inclined to grant such.

This Court should deny the Defendants Motion to Dismiss, and it should find that given the

meritorious nature of Plaintiff’s claims the imposition of a bond is not warranted; however,

mediation may be.

             FACTS ALLEGED IN THE SECOND AMENDED COMPLAINT

       Rather than restate all of the facts in the Second Amended Complaint (“SAC”) herein,

Plaintiff respectfully refers the Court to the SAC for a complete recitation of the facts. For the

Court’s convenience; however, a summary of the facts are provided as follows:

   •   Hines is the co-author and composer of the song “HelpMe” which Hines registered with
       the United States Copyright Office. It was originally registered in 1969 and has a renewal
       registration of EU0000154302 and a renewal and addendum registration of
       RE0000932464. The song was released on Stax Records over forty (40) years ago and re-
       released in 1993 on The Complete Stax Volt Soul Singles. The 1993 version of “Help Me”
       received a registration of PA 2-184-476

   •   The musical composition and copyrights relating to “Help Me” contain the Riff, which
       consist of a guitar riff and musical crescendo that are original and protectable.

   •   The Riff was used in the musical composition “Paper Chase”, and “Help Me” and “Paper
       Chase” are substantially similar. The use of the Riff in “Paper Chase” infringes on the
       Plaintiffs rights. Defendants Mosley and Carter are the alleged authors of “Paper Chase”.

   •   The Riff was also used, on information and belief by Defendant Mosley in the composition
       “Toe 2 Toe”. Defendant Mosley allegedly co-authored “Toe 2 Toe”, which is substantially
       similar to “Help Me” and includes the Riff. Defendant BMG claims a financial/ownership
       interest in “Toe 2 Toe”.

   •   The Defendants have copyrighted, used and/or benefited form the protectable elements of
       “Help Me” through their unauthorized use of the Riff by including it in both the
       compositions of “Paper Chase” and “Toe 2 Toe”.
•   “Paper Chase” was released on Carter’s Vol. 2…Hard Knock Life – 1998 album (“HKL”)
    an extremely commercially successful album that sold over 5 million (5,000,000) copies
    in the United States alone.

•   The Defendants knew or should have known that “Paper Chase” contained the Riff from
    “Help Me” which was performed and created by Plaintiff. Due to the use of the Riff, “Help
    Me” and “Paper Chase” are substantially similar.

•   The Defendants have amassed millions of dollars for their personal gain associated with
    the commercial release of “Paper Chase” through the exploitation of, among other things,
    records sales, downloads, and licensing.

•   Hines, who is a senior citizen (83 years old) and does not listen to rap or hip-hop, was not
    made aware of “Paper Chase” or the Defendants use of the Riff from his original
    composition in “Paper Chase” until 2018.

•   An entity owned by Carter, “Tidal” expressly identifies the Defendants unauthorized use
    of the Riff and the composition of “Help Me” and credits the Plaintiff for this contribution
    to “Paper Chase.” See Complaint Exhibit “B”.

•   On information and belief, “Paper Chase” has been played millions of times through
    traditional, satellite and digital radio, and the Defendants have received millions of dollars
    through the exploitation of “Paper Chase” which includes their unauthorized and infringing
    use of the Riff from “Help Me”.

•   The Riff, which was also included in the composition “Toe 2 Toe”, was featured on the
    release of performing artist Ginuwine on his 1999 album release “100% Ginuwine”.

•   Defendant Mosley is identified as one of the composers of the song “Toe 2 Toe”, which
    contains the same protectable Riff as “Paper Chase”, and which infringes on the protectable
    elements of “Help Me”.

•   BMG has a financial and ownership interest in “Toe 2 Toe” and neither Defendants BMG
    or Mosley ever attempted to contact Plaintiff to receive his clearance or permission to
    license the Riff from “Help Me”.

•   Defendants BMG and Mosely claim an interest in the copyright of “Toe 2 Toe”.

•   Defendants BMG and Mosley, jointly, have unlawfully infringed on Plaintiff’s copyright
    and they have converted the copyright for their own use in a manner that was knowing,
    willful, intentional, and continuous.

•   Neither Defendants BMG or Mosley ever had Plaintiff’s consent to use the Riff from “Help
    Me”, nor did they ever seek Plaintiff’s consent and they would never have sought it.

•   Plaintiff discovered the use of the Riff from his song “Help Me” in 2018.
       •   Plaintiff attached a report from an expert, musicologist Joe Bennett of Joe Bennett Music
           Services, whose report (the “Report”) was incorporated into the Complaint by reference,
           and who detailed the protectable elements of “Help Me” including the Riff and who found
           that the Riff appeared throughout both “Paper Chase” and “Help Me”. See Exhibit “C”.

       •   The Report contains figures/notes/cord copying and the methodology indicating the
           infringement of Plaintiff’s composition “Help Me” through the unauthorized use of the
           Riff.

                                                ARGUMENT

  I.       LEGAL STANDARD

           In order to survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), “a complaint must

contain sufficient factual matter [that] accepted as true, [will] state a claim for relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Chambers v. Time

Warner, Inc., 282 F.2d 147, 152 (2d Cir. 2002) (in determining a motion to dismiss under Fed. R.

Civ. P 12(b)(6), this Court must construe the SAC liberally and “accept[] all factual allegations in

the complaint as true, and draw[] all reasonable inferences in the plaintiff’s favor”) (emphasis

added).

           “The issue is not whether a plaintiff will ultimately prevail but whether the claimant is

entitled to offer evidence to support the claims….” Villager Pond, Inc. v. Town of Darien, 56 F.3d

375, 378 (2d. Cir. 1995) (internal citations omitted). Thus, “the office of a motion to dismiss is

merely to assess the legal feasibility of the complaint, not to assay the weight of the evidence which

might be offered in support thereof.” Eternity Global Master Fund Ltd. V. Morgan Guar. Trust

Co. of New York, 375 F.3d 168 (2d. Cir. 2004) (internal quotations omitted).

           In ruling on a motion to dismiss, a district court should consider “the facts as asserted

within the four corners of the complaint” together with “the documents attached to the complaint

as exhibits, and documents incorporated in the complaint by reference.” McCarthy v. Dun &
Bradstreet Corp., 482 F.3d 184, 191 (2d. Cir. 2007). Dismissal of an action on a motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6) is only appropriate when “it appears beyond doubt that the

plaintiff can prove no set of facts, which would entitle him or her to relief.” Sweet v. Seahan, 235

F.3d 80, 83 (2d. Cir. 2000).

            a. Copyright Claims Legal Standard

       In order to sufficiently plead copyright infringement, a plaintiff must allege that “(1) [a]

defendant has actually copied the plaintiff’s work; and (2) [that] the copying is illegal because a

substantial similarity exists between the defendant’s work and the protectable elements of [a]

plaintiff’s work.” Ritani, LLC v. Aghjayan, 880 F. Supp. 2d 425, 441-42 (S.D.N.Y. 2012) (internal

citations omitted) (emphasis added). The first element, actual copying, is demonstrated when a

plaintiff shows that “‘the person who composed the defendant’s work had access to the

copyrighted material’” and that there are similarities between the two works that are ‘probative of

copying.’” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 51 (2d. Cir. 2003) (internal citation

omitted).

       Similarities arise to the level of being “probative of copying” when they contain protectable

expression that is subject to copyright protection.” See Gaste v. Kaiserman, 863 F.2d 1061, 1068-

69 (2d. Cir. 1988). “Copying” is only actionable if it includes a further finding of substantial

similarity, which “exists only when ‘it is protected expression in the earlier work that was copied

and the amount that was copied is more than de minimis.” Allen v. Scholastic, Inc., 739 F. Supp.

2d 642, 654 (S.D.N.Y. 2011) (emphasis added).

 II.   The SAC Pleads States a Viable and Plausible Claim for Copyright Infringement

       Plaintiff contends that he co-authored and composed the song “Help Me”, which was

registered with the Copyright Office in 1969. Plaintiff further contends that the composition for
“Help Me” and the related copyrights (of which there are three (3)) contain an original and

protectable guitar riff and musical crescendo, the Riff, which is contained included in Plaintiff’s

copyrights.

       Plaintiff further contends that the Defendants, jointly and separately, copied and included

the protectable guitar riff and musical crescendo, the Riff, in two separate musical compositions:

“Paper Chase” and “Toe 2 Toe”. Plaintiff asserts that the Defendants’ use of the Riff, which was

contained in his copyrights for “Help Me” were illegal because the songs “Paper Chase” and “Toe

2 Toe” are substantially similar to the protectable elements in “Help Me”. In fact, the Plaintiff

asserts in his Complaint by reference of the Report, that both “Paper Chase” and “Toe 2 Toe”

“sampled audio and compositional notes from [“Help Me”]. See Exhibit “A”.

       Additionally, Plaintiff asserts in the SAC by reference to the Report that the Riff from

“Help Me” can be detected 308 times in “Paper Chase” and at least 44 times in “Toe 2 Toe”; and

that the Riff is “qualitatively distinctive, and being an unaccompanied intro, could be considered

a compositionally important and memorable part of “Help Me”. Id. The Report and the SAC

contend that “part of the [“Help Me”] audio recording” was sampled in “Paper Chase” and in “Toe

2 Toe” as well as “part of the [“Help Me”] composition were copied in “Paper Chase” and “Toe 2

Toe”. Id.

       Furthermore, the Report, which is cited by reference and attached to the SAC, supports

Plaintiff’s pleadings in the SAC that the Defendants “copying [of “Help Me”] is illegal because a

substantial similarity exists between the [D]efendant’s work and the protectable elements of

[P]laintiff’s work [“Help Me”].” The Report indicates that samples from “Help Me” can be heard

in approximately 84% of the runtime in “Paper Chase” and throughout “Toe 2 Toe” in 100% of its
runtime! It is, or should be, without dispute that 84% and certainly 100% is not a “de minimis”

amount and therefore the Defendants’ “[c]opying” is […] actionable”.

       In evaluating whether to dismiss the SAC pursuant to Fed. R. Civ. P. 12(b)(6), this Court

must accept “all factual allegations in the complaint as true, and draw[] all reasonable inferences

in the plaintiff’s favor.” This Court also should consider “the facts as asserted within the four

corners of the [SAC]” together with “the documents attached to the complaint as exhibits, and

documents incorporated in the complaint by reference [such as the Report].” Because Plaintiff’s

claims in the SAC, which if taken as true, are claims that a reasonable jury could determine in

Plaintiff’s favor this Court should find that in light of the SAC combined with the reference of the

Report from expert Jon Bennett that the SAC survives the Defendants’ Rule 12(b)(6) Motion to

Dismiss.

       Given the facts that the Warner Defendants were expressly warned that the SAC would

survive their Motion to Dismiss, which it should, Plaintiff would respectfully request leave of this

Court to submit evidence in support of a request for attorney’s fees, or leave to file such

request/motion against the Warner Defendants for their bad-faith in pursuing the Motion to

Dismiss.

III.   The Imposition of a Bond is Not Warranted In This Action

       This Court has broad discretion in deciding whether to require security for costs. See

Beautiful Jewelers Private, Ltd. V. Tiffany & Co., No. 06 CIV. 3085 KMW FM, 2008 WL

2876508, at *2 (S.D.N.Y. July 21, 2008). In deciding whether to require security for costs, this

Court may consider the following factors: “(1) the financial condition and ability to pay of the

party at issue; (2) whether that party is a non-resident or foreign corporation; (3) the merits of the

underlying claims; (4) the extent and scope of discovery; (5) the legal costs expected to be incurred;
and (6) compliance with past court orders.” Rice v. Musee Lingerie, LLC, No. 18-CV-9130 (AJN),

2019 WL 2865210, at *1 (S.D.N.Y. July 3, 2019). This Court, may, but it is not required to

consider each factor in every case. See Id.

        We will analyze each factor in turn.

        a. Financial Condition and Ability to Pay

        Plaintiff is an eighty-three (83) year old senior citizen. He does not actively work as he is

past that stage in his life and he does not and would not have the means to support a bond. The

Defendants, on the other hand, which consists of a well-known billionaire in Carter, have the

financial wherewithal to not only cover the costs associated with a very expensive legal team, but

to also pay any judgment awarded to Plaintiff in addition to their attorneys at the conclusion of

this action. This factor should weigh in favor of Plaintiff.

        b. Non-Resident or Foreign Corporation

        It is without dispute that Plaintiff is not a resident of this District; however, Plaintiff does

reside in the continental United States in the State of Illinois. This factor should be permitted

limited, to no, weight given the merits of Plaintiff’s claims.

        c. The Merits of the Underlying Claims

        Plaintiff has meritorious claims for copyright infringement as evidenced in the above

paragraphs. The Plaintiff has already obtained the Report of an expert witness, whose report was

incorporated by reference to the SAC. The Report and the testimony of the expert will be crucial

to Plaintiff’s success at trial. Ultimately, a reasonable jury could find the Report and/or the

testimony of the expert credible and rule in Plaintiff’s favor. This factor weighs heavily in

Plaintiff’s favor.

        d. The Extent and Scope of Discovery
        Plaintiff asserts that it is too premature to address the scope of discovery; however, he

expects it to include the typical requests for admissions, requests for production and interrogatories

permitted under Federal law. This case is currently in its preliminary stages and the Defendants

have not even filed an Answer yet and discovery has not even begun. This factor weighs heavily

in Plaintiff’s favor.

        e. Legal Costs Expected to Be Incurred


        If the Defendants, and particularly the Warner Defendants continue to file baseless and

frivolous motions such as the one pending before the Court than the legal costs will certainly reach

insurmountable levels. If the Defendants focus on the merits of Plaintiff’s claims rather than their

motion practice this matter will be able to move quickly to the ultimate fact-finder, the jury.


        This factor weighs in favor of Plaintiff.


        f. Compliance with Past Court Orders


        To the knowledge of the undersigned the Plaintiff has complied or substantially complied

with all orders of the Court in this pending action. This factor weighs in favor of Plaintiff.


        Based upon a review of the six (6) enumerated factors, the imposition of a bond is not

warranted.


                                          CONCLUSION

        Based on the foregoing points and authorities, this Court should deny the Defendants’ joint

Motion to Dismiss, or alternatively permit Plaintiff with leave to amend as it should be clear to

this Court that there are sufficient facts in this action by which Plaintiff can survive the Motion to

Dismiss phase, and in the undersigned’s opinion, even summary judgment. Additionally, Plaintiff
requests leave to submit evidence in support of his requests for attorney’s fees based upon the

Warner Defendant’s bad faith intentions in filing the Motion to Dismiss when the Warner

Defendants knew, or reasonably should have known, that the SAC sufficiently pled facts to survive

a Rule 12(b)(6) motion to dismiss especially given the SAC’s incorporation of the Report. Lastly,

Plaintiff would request that this Court deny imposing any bond as such would/will prejudicially

hinder Plaintiff’s meritorious pursuit of justice.

       WHEREFORE Plaintiff JANE DOE, respectfully requests that this Court enter an order

denying the Defendants’ joint Motion to Dismiss, deny imposing any bond on Plaintiff, and

additionally, permit Plaintiff with leave to file evidence of its attorney’s fees based on the Warner

Defendants bad-faith intentions in filing the Motion to Dismiss. In the event this Court is not

convinced by this Memorandum of Law, the Plaintiff respectfully requests that he be permitted

leave to amend.

This 28th day of January 2021.                        s/Andrew Williams

                                                      THE WILLIAMS LAW GROUP
                                                      Andrew Williams
                                                      Attorney for Plaintiff
                                                      6273 Sunset Drive, Suite D-3
                                                      South Miami, Florida 33143
                                                      Telephone: (253) 970-1683
                                                      FL Bar No. 0111817
                                                      Email: Andrew@TheWilliamsLG.com
                                                      Secondary Email:
                                                      WilliamsLawFlorida@gmail.com


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been served on all parties or counsel

of record through the CM/ECF filing portal on this 28th day of January 2021.

       Dated: January 28, 2021                   s/Andrew Williams
